Ty Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed in on 07/29/2019.
Claims 1-9 and 19 are allowed.
Claims 10 and 18 is cancelled.

EXAMINER’S AMENDMENT
5.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.    Authorization for this examiner’s amendment was given in an interview with Adam H. Masia on 11/4/2021.
7.     The Claims of the application have been amended as follows:

In Claim 1, line 7, “and” has been changed to --a second case-moving assembly, wherein the squaring component is positioned to at least partially block an entrance to the second case-moving assembly when in the squaring position and not to block the entrance to the second case-moving assembly when in the case-passage position; and--;
Cancel claim 10.
Cancel claim 18.

Allowable Subject Matter
Claims 1-9 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, a case former comprising: a case-moving assembly comprising a case mover and a case-moving-assembly actuator operably connected to the case mover to move the case mover from a rest position to a delivery position; a case squarer comprising a squaring component and a case-squarer actuator operably connected to the squaring component to move the squaring component from a squaring position to a case-passage position; and a second case-moving assembly, wherein the squaring component is positioned to at least partially block an entrance to the second case-moving assembly when in the squaring position and not to block the entrance to the second case-moving assembly when in the case-passage position; and a controller operably connected to the case-moving-assembly actuator and the case-squarer actuator, the controller configured to, after a case has been received by the case mover, control the case-moving-assembly actuator to move the case mover from the rest position toward the delivery position so the case contacts a part of the case squarer. 
The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731